 



Exhibit 10.1
Amendment No. 2 to the Technology Agreement
          The Amendment No. 2 (the “Amendment”) is dated as of March 30, 2007 by
and between Cray Inc., a Washington corporation (“Purchaser”), and Silicon
Graphics, Inc. a Delaware corporation (“Seller”).
          WHEREAS, the Purchaser and Seller entered into a Technology Agreement
dated March 31, 2000;
          WHEREAS, the Purchaser and Seller desire to amend certain provisions
of the Technology Agreement.
          NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual covenants and conditions contained herein, the parties hereby agree as
follows:
          1. Section 2.20 of the Technology Agreement, which relates to “Duty to
Maintain Patents and Non-Patent Intellectual Property,” is hereby replaced in
its entirety with the following:
     Section 2.20. Duty to Maintain Patents and Non-Patent Intellectual Property
and License-Back. In the event that the Purchaser decides not to file a Patent
application or to abandon the prosecution of any such Patent application or not
to maintain any granted Patent that is assigned to the Purchaser under this
Technology Agreement, Purchaser will (i) notify the Seller within a reasonable
time to permit the Seller to continue such prosecution or maintain such Patent
(at the Seller’s expense), and (ii) assign to the Seller the right, title and
interest in and to such Patents (“Purchaser-Assigned Patents”). Purchaser shall
take commercially reasonable actions necessary to maintain the validity and
enforceability of the Non-Patent Intellectual Property Rights assigned to it
herein. Seller grants back to the Purchaser, solely under such
Purchaser-Assigned Patents assigned to Seller, a nonexclusive, royalty-free,
fully-paid, non-assignable, worldwide license, without the right to grant
sublicenses to others, to make, have made, use, import and sell any products
branded with the Purchaser’s Trademarks or designed with the substantial input
of the Purchaser (collectively, “Purchaser-Branded Products”), and to practice
any method of manufacture in connection with the Purchaser-Branded Products.
          2. This license back does not modify in any way any other Patent or
Intellectual Property Right license between the Purchaser and the Seller and is
subject to all other terms and conditions of the Technology Agreement, including
the prohibition on the use of this license for foundry activities as set out at
Section 2.21 of the Technology Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
the date and year first above written.

                  CRAY INC.    
 
           
 
  By:   /s/ Kenneth W. Johnson    
 
           
 
  Its:   Senior Vice President & General Counsel    
 
                SILICON GRAPHICS, INC.    
 
           
 
  By:   /s/ Kathy A. Lanterman    
 
           
 
  Its:   Chief Financial Officer    

 